Exhibit 99.1 PRIMERICA REPORTS THIRD QUARTER 2012 RESULTS Diluted EPS of $0.72 up 57% from the prior year period; Diluted operating EPS of $0.72 up 46% 14.0% net income return on stockholders’ equity; 15.1% net operating income return on adjusted stockholders’ equity 22% increase in Term Life pre-tax income 18% growth in Investment and Savings Products pre-tax income Life insurance licensed sales force up modestly to 91,506 from June 30, 2012 Duluth, GA, November 7, 2012 – Primerica, Inc. (NYSE: PRI) announced today financial results for the third quarter ended September 30, 2012.Total revenues were $299.1 million in the third quarter of 2012 and net income was $45.6 million, or $0.72 per diluted share.Operating revenues increased by 7% to $295.2 million in the third quarter of 2012, compared with $276.0 million in the third quarter of 2011.Net operating income grew by 21% to $45.1 million, or $0.72 per diluted share, in the third quarter of 2012, compared with $37.3 million, or $0.49 per diluted share, in the third quarter of 2011.The year-over-year results reflect the continued growth in Term Life income as well as the impact of favorable market performance on Investment and Savings Products sales, client asset-based earnings and Canadian segregated fund DAC amortization.Net investment income was enhanced by certain unusual items, during the quarter but otherwise reflects the expected pressure of lower invested assets from stock repurchases over the past 12 months and lower market yields.Net income return on stockholders’ equity (ROE) was 14.0% (15.1% on a net operating income and adjusted stockholders’ equity basis) for the quarter ended September 30, 2012. Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “Our strong third quarter results were marked by solid core performance across business segments.Our long-term recurring life insurance revenues coupled with positive Investment and Savings Product performance and share repurchases drove net operating income return on adjusted stockholders’ equity to 15.1%, underscoring the strength of our franchise.” 1 John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “The size of our life licensed sales force remained consistent with the prior quarter and prior year period despite the challenging year-over-year comparisons.Recruiting and licensing of new representatives were significantly higher in the prior year period following the short-term recruiting initiative launched at our convention.Our continued focus is on growing the size of our sales force to generate long-term organic growth.” Distribution Results · The size of our life-licensed insurance sales force was 91,506 at September 30, 2012, up modestly from 90,868 at June 30, 2012.There was downward pressure on recruiting in the second and third quarters as we placed more focus on licensing initiatives, which improved the percentage of new recruits obtaining a license in those quarters.Lower sequential recruiting levels in the second quarter and a 3% decline in recruiting in the third quarter from the second quarter translated into 12% fewer new life licenses in the third quarter than in the second quarter of 2012.On a year-over-year basis, the life-licensed sales force was down slightly from 91,970 at September 30, 2011.Coming off the unusually high post-convention recruiting surge in 2011, recruiting declined 43% to 47,639, and new life licenses declined 17% to 8,613 compared with the third quarter of 2011. Term Life net premium revenue increased 17% to $137.8 million in the third quarter of 2012 compared with the third quarter a year ago as we continue to build the Term Life book of business.In the third quarter of 2012, term life insurance policies issued were 53,506, or 18% lower than the third quarter of 2011, primarily reflecting a return to a normal productivity level from the higher productivity level in the prior year period from the post-convention recruiting surge.Sequentially, term life insurance policies issued decreased 12% from the seasonally strong second quarter. · Investment and Savings Products sales grew 3% to $1.09 billion in the third quarter of 2012 from the year ago quarter primarily as a result of sales growth in our recently launched fixed indexed annuity and managed account products. Variable annuity sales resulted from clients transferring their older variable annuity contracts to the current Prime Elite IV variable annuity have normalized from the high levels in the prior year period.Without these prior year elevated transactions, total Investment and Savings Products sales would have increased 10% year-over-year.Sales declined 9% from the seasonally strong second quarter.Client asset values at September 30, 2012 increased 17% to $36.90 billion relative to a year ago and grew 5% compared with June 30, 2012, primarily reflecting market conditions in the U.S. and Canada. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q3 2012 Q3 2011 (2) % Change Q3 2012 Q3 2011 (2) % Change Revenues: ($ in thousands) ($ in thousands) Term Life Insurance $ $ 16
